Allow me to congratulate you most warmly, Sir, on
your election as President of the General Assembly.
Through you, I would like also to thank your
predecessor, Mr. Jean Ping, for the manner in which he
conducted the preparatory work for the summit of
Heads of State and Government which has just taken
place. We are very grateful to him for having
successfully met that challenge.
Even though we had hoped for a more ambitious
agreement, the summit allowed us to create a much-
needed new impetus and new strategic guidelines for
our Organization. Only a stronger and more legitimate
United Nations will be able to respond to the
challenges of the twenty-first century and implement
the collective security consensus that we endorsed in
the summit's outcome document.
Belgium is a strong advocate of efficient
multilateralism. I emphasize the word "efficient"
because this is not just a declaration of faith. We need
credible structures and strong institutions capable of
effectively implementing our international
commitments and addressing our common concerns. It
is all too easy to indulge in rhetoric; we have to
translate our words into action. That is why, in that
context, I am pleased with the progress made during
the summit.
I am particularly pleased with the consensus
reached whereby security, peace, development and
human rights are not only interlinked but mutually
reinforcing. That is a significant step forward in our
efforts to build a more peaceful, more prosperous and
more equitable world. That idea will guide our actions
and form the basis of our approach. Without peace,
there can be no development, and human rights can
often be sorely tested. In the absence of development
and respect for human rights, stability and security
become elusive.
The link between development, stability and
human rights becomes most acutely apparent in fragile
or failing States. These are often States devastated by
conflict or by civil war - States whose leaders are no
longer capable of meeting the basic needs of their
people. Often, their economic situation has deteriorated
dramatically, and sometimes their society itself is in
disarray. A large number of the people of such States
may be displaced. They may have fled, may be subject
to abuse or exploitation and therefore cannot enjoy any
of the guarantees that a State should be able to provide
to its citizens.
Some States are at risk of becoming zones of
lawlessness, in which terrorist and criminal activities
can thrive. The uncontrolled exploitation of natural
resources can fuel all sorts of criminal networks or
conflicts - often with an ethnic dimension - in which
large numbers of weapons can circulate uncontrolled.
Such States must return to peace, stability and the
rule of law. They must take control of their own future
and gradually begin to consider their prospects for
development. This is not an easy task. The challenge is
tremendous. Almost simultaneously, it is necessary to
rebuild State institutions; disarm combatants, give
them new prospects and reintegrate them into
communities that are often impoverished; reorganize
the army and security forces; and give the State the
means to restore its authority, organize elections and
create conditions conducive to development.
We must help them break that vicious circle and
regain their place in the community of nations. In that
respect, the establishment of a Peacebuilding
Commission is crucial. The creation of such a
Commission not only illustrates our common resolve to
help such States on their path to recovery; it allows us,
first and foremost, better to coordinate and focus our
efforts. Political, humanitarian, military and financial
resources must be mobilized and used effectively to
achieve our common goals.
That is particularly true in the case of sub-
Saharan African countries that are ravaged by deadly
and prolonged conflicts, with the primary victims
being the civilian population.
The establishment of such a Commission would
generate great hope. It is our common responsibility to
make it a success. Belgium wants to contribute
actively, including by sharing the experience it
acquired in the transition processes in the Democratic
Republic of the Congo and in Burundi.
Belgium also attaches great importance to
promoting the protection of human rights. My country
welcomes the strengthening of the Office of the High
Commissioner for Human Rights and the decision to
establish a Human Rights Council. But we regret that
the summit was not able to finalize the Councilís
modalities.
11

Belgium has fully supported the reform and will
continue to focus on it. Democracy and respect for
human rights are some of our common values and
underpin our efforts to promote peace and stability.
From now on, those values will be part of our
collective security consensus and must be incorporated
into our global approach throughout the entire United
Nations system. They are our common responsibility.
Among the summit's other achievements, I
should like also to highlight the "responsibility to
protect". This represents a step forward in the quest for
solutions to the most glaring injustices. In the
aftermath of the genocides that marked our last
century, we solemnly pledged that such atrocities
would never happen again.
Let me now turn to good governance, which is
essential if our efforts to create a more stable and
prosperous world are to be successful. The summit
outcome document repeatedly underlines its
importance, and rightly so.
Good governance is not a moralistic concept
imposed from the outside. It is not about giving good
or bad grades, and even less about good and bad
students. It is not for others to say what are good
policies and what are bad policies. No ó good
governance is synonymous with effective governance
and goes hand in hand with sovereignty. It is about
governance that can produce results, make a difference
for citizens and create fertile ground for development.
Without it, the support of the international community
cannot produce the desired results. Without it, the aid
of the international community will not find the fertile
ground essential to create the conditions for greater
prosperity and stability.
We have pledged to attain the objective of
allocating 0.7 per cent of our gross national product to
official development assistance. We will keep our
promise. But we are aware that development is not
only a question of money; first and foremost, it is a
question of the effective use of resources. The
necessary conditions must be established. What matters
is the outcome on the ground. Poverty is not inevitable;
all peoples have a future that belongs to them. They
must take charge of it.
We accordingly have stated, in paragraph 11 of
the summit outcome document (resolution 60/1), "good
governance and the rule of law ... are essential for
sustained economic growth, sustainable development
and the eradication of poverty and hunger". In the same
outcome document, we also clearly reaffirmed our
commitment to good governance and the rule of law,
and reaffirmed that each country must take
responsibility for its own development. Those are the
terms of our global partnership for development, as set
out in the Millennium Declaration, the Monterrey
Consensus and the Johannesburg Plan of
Implementation.
All components of the international community
have demonstrated generosity. That is particularly true
of the European Union. But the international
community can hardly be held responsible for the
failure of States to protect or assist all or part of their
populations. It is difficult to understand why today we
must launch donor appeals to deal with the large-scale
destruction of houses by a Government that
deliberately leaves some 500,000 of its citizens
homeless.
That reasoning with regard to the subject of good
governance also applies to the similar concepts of
democracy and the rule of law. Those are extremely
important objectives, both for the development of our
societies and for the security of States. But, neither
democracy nor the rule of law can be artificially
imposed from outside. This is not about dictating
exogenous models; we must take a bottom-up approach
in creating suitable conditions for the emergence of
mechanisms that ensure people's equitable
participation in their own governance, in a spirit of
inclusivity. In that regard, our first priorities should be
the modernization of societies and States and the
emancipation of women and children and their
inclusion in the global dynamic. Past experience shows
that the shortest path to democracy and the rule of law
is the modernization of society. The role - indeed, the
responsibility - of the international community is to
galvanize that modernization process.
We have a great responsibility. Before the end of
the year, the Peacebuilding Commission must be
established. We also have the task of making the
Human Rights Council operational. I sincerely hope
that the spirit that prevailed during the summit will
also guide the work of the sixtieth session of the
General Assembly. We must continue to show
determination, perseverance and vision in carrying out
our work. Only through constant commitment will we
make the United Nations the primary instrument for
international relations.
12

That is the important task ahead of us. Our own
credibility is at stake. We must once again make the
United Nations the instrument par excellence of our
strategy to build a more stable and more prosperous
world for all. Our peoples demand that. Belgium is
willing to rise to that challenge and to shoulder its
responsibilities.